Exhibit 99.5 BANK LOGO Dear Friend: We are pleased to announce that Madison County Holding Company, MHC is converting from the mutual holding company to the stock holding company form of organization, subject to approval by the members of Madison County Holding Company, MHC (the depositors of Madison County Bank) at a Special Meeting of Members to be held for that purpose.Following the conversion, Madison County Bank will be the wholly owned subsidiary of a newly formed Maryland stock holding company named Madison County Financial, Inc.In connection with the conversion, Madison County Financial, Inc. is offering shares of its common stock in a subscription and community offering pursuant to a Plan of Conversion and Reorganization. Because we believe you may be interested in learning more about an investment in the common stock of Madison County Financial, Inc., we are sending you the following materials which describe the conversion and stock offering. PROSPECTUS: This document provides detailed information about Madison County Bank’s operations and the proposed conversion and offering of Madison County Financial, Inc. common stock. STOCK ORDER AND CERTIFICATION FORM: This form is used to purchase stock by returning it with your payment in the enclosed business reply envelope. Your order must be received by , Central Time, on .Delivery of an original stock order form (we reserve the right to reject copies or facsimiles) and full payment may be made by 1) overnight delivery to the address listed on the top of the stock order form, 2) hand-delivery to our Stock Information Center or any of our full service banking locations, or 3) by mail, using the Stock Order Reply Envelope provided. Please do not mail stock order forms to Madison County Bank branch offices. As a friend of Madison County Bank, you will have the opportunity to buy common stock directly from Madison County Financial, Inc. without paying a commission. If you have any questions regarding the offering, please call our information hotline at (877) 860-2086 to speak to a representative of Keefe, Bruyette & Woods, Inc.Representatives are available by telephone Monday through Friday, 9:00 a.m. to 5:00 p.m., Central Time.You may also visit the Stock Information Center located at 111 West Third Street, Madison, Nebraska. The Stock Information Center will be open beginning August 29, 2012, between 12:00 noon and 5:00 p.m. on Mondays, between 8:30 a.m. and 5:00 p.m. on Tuesdays through Thursdays and between 8:30 a.m. and 12:00 noon on Fridays, Central Time. The stock information center will be closed on weekends and bank holidays. Sincerely, David J. Warnemunde President and Chief Executive Officer The shares of common stock being offered are not deposits or savings accounts and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency.An investment in the shares of common stock is subject to investment risks, including possible loss of the principal invested. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus. To Members and Friends of Madison County Bank and Madison County Holding Company, MHC Keefe, Bruyette & Woods, Inc., a member of the Financial Industry Regulatory Authority, is assisting Madison County Holding Company, MHC in converting from the mutual holding company to stock holding company form of organization, subject to approval by the members of Madison County Holding Company, MHC. Following the conversion, Madison County Bank will be the wholly owned subsidiary of a newly formed Maryland stock holding company named Madison County Financial, Inc.In connection with the conversion, Madison County Financial, Inc. is offering shares of its common stock in a subscription and community offering pursuant to a Plan of Conversion and Reorganization. At the request of Madison County Financial, Inc. we are enclosing materials explaining this process and your options, including an opportunity to invest in the shares of Madison County Financial, Inc. common stock being offered to customers of Madison County Bank and various other persons until , Central Time, on . Please read the enclosed prospectus carefully for a complete description of the stock offering. Madison County Financial, Inc. has asked us to forward the prospectus and accompanying documents to you in view of certain requirements of the securities laws in your state. If you have any questions regarding the offering, please call our information hotline at (877) 860-2086 to speak to a representative of Keefe, Bruyette & Woods, Inc.Representatives are available by telephone Monday through Friday, 9:00 a.m. to 5:00 p.m., Central Time.You may also visit the Stock Information Center located at 111 West Third Street, Madison, Nebraska. The Stock Information Center will be open beginning August 29, 2012, between 12:00 noon and 5:00 p.m. on Mondays, between 8:30 a.m. and 5:00 p.m. on Tuesdays through Thursdays and between 8:30 a.m. and 12:00 noon on Fridays, Central Time. The stock information center will be closed on weekends and bank holidays. Very truly yours, Keefe, Bruyette & Woods, Inc. The shares of common stock being offered are not deposits or savings accounts and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. An investment in the shares of common stock is subject to investment risks, including possible loss of the principal invested. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus. BANK LOGO Dear Member: We are pleased to announce that Madison County Holding Company, MHC is converting from the mutual holding company to the stock holding company form of organization, subject to approval by the members of Madison County Holding Company, MHC (the depositors of Madison County Bank) at a Special Meeting of Members to be held for that purpose.Following the conversion, Madison County Bank will be the wholly owned subsidiary of a newly formed Maryland stock holding company named Madison County Financial, Inc. In connection with the conversion, Madison County Financial, Inc. is offering shares of its common stock in a subscription and community offering pursuant to a Plan of Conversion and Reorganization. To complete the conversion, we need your participation in an important vote. Enclosed are a proxy statement and a prospectus describing the Plan of Conversion and Reorganization and your voting and subscription rights. YOUR VOTE IS VERY IMPORTANT. Enclosed, as part of the proxy materials, is your proxy card, the detachable section attached to the order form bearing your name and address. This proxy card should be voted prior to the Special Meeting of Members to be held on September 25, 2012.Please take a moment now to sign and date the enclosed proxy card and return it to us in the postage-paid envelope provided.FAILURE TO VOTE HAS THE SAME EFFECT AS VOTING AGAINST THE CONVERSION. The Board of Directors believes the Conversion will offer a number of advantages, such as an opportunity for depositors of Madison County Bank to become stockholders of Madison County Financial, Inc. Please remember: Ø Your deposit accounts will continue to be insured up to the maximum legal limit by the Federal Deposit Insurance Corporation (“FDIC”). Ø There will be no change in the balance, interest rate or maturity of any deposit account or loan because of the conversion. Ø Members have a right, but not an obligation, to buy Madison County Financial, Inc. common stock and may do so without the payment of a commission before it is offered to the general public. Ø Like all stock, shares of Madison County Financial, Inc.’s common stock issued in this offering will not be insured by the FDIC. The enclosed prospectus contains a detailed discussion of the conversion and stock offering. We urge you to read this document carefully. If you are interested in purchasing the common stock of Madison County Financial, Inc., your Stock Order and Certification Form and payment must be received by us before , Central Time, on . If you have any questions regarding the offering, please call our information hotline at (877) 860-2086 to speak to a representative of Keefe, Bruyette & Woods, Inc. Representatives are available by telephone Monday through Friday, 9:00 a.m. to 5:00 p.m., Central Time.You may also visit the Stock Information Center located at 111 West Third Street, Madison, Nebraska.The Stock Information Center will be open beginning August 29, 2012, between 12:00 noon and 5:00 p.m. on Mondays, between 8:30 a.m. and 5:00 p.m. on Tuesdays through Thursdays and between 8:30 a.m. and 12:00 noon on Fridays, Central Time.The Stock Information Center will be closed weekends and bank holidays. Sincerely, David J. Warnemunde President and Chief Executive Officer The shares of common stock being offered are not deposits or savings accounts and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency.An investment in the shares of common stock is subject to investment risks, including possible loss of the principal invested. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus. BANK LOGO Dear Prospective Investor: We are pleased to announce that Madison County Holding Company, MHC is converting from the mutual holding company to the stock holding company form of organization, subject to approval by the members of Madison County Holding Company, MHC (the depositors of Madison County Bank) at a Special Meeting of Members to be held for that purpose.Following the conversion, Madison County Bank will be the wholly owned subsidiary of a newly formed Maryland stock holding company named Madison County Financial, Inc.In connection with the conversion, Madison County Financial, Inc. is offering shares of its common stock in a subscription and community offering pursuant to a Plan of Conversion and Reorganization. We have enclosed the following materials that will help you learn more about an investment in the common stock of Madison County Financial, Inc. Please read and review the materials carefully. PROSPECTUS: This document provides detailed information about Madison County Bank’s operations and the proposed conversion and offering of Madison County Financial, Inc. common stock. STOCK ORDER AND CERTIFICATION FORM: This form is used to purchase stock by returning it with your payment in the enclosed business reply envelope. Your order must be received by , Central Time, on .Delivery of an original stock order form (we reserve the right to reject copies or facsimiles) and full payment may be made by 1) overnight delivery to the address listed on the top of the stock order form, 2) hand-delivery to our Stock Information Center or any of our full service banking locations, or 3) by mail, using the Stock Order Reply Envelope provided. Please do not mail stock order forms to Madison County Bank branch offices. We invite you and other community members to become stockholders of Madison County Financial, Inc. Through this offering, you have the opportunity to buy stock directly from Madison County Financial, Inc. without paying a commission. If you have any questions regarding the offering, please call our information hotline at (877) 860-2086 to speak to a representative of Keefe, Bruyette & Woods, Inc.Representatives are available by telephone Monday through Friday, 9:00 a.m. to 5:00 p.m., Central Time.You may also visit the Stock Information Center located at 111 West Third Street, Madison, Nebraska. The Stock Information Center will be open beginning August 29, 2012, between 12:00 noon and 5:00 p.m. on Mondays, between 8:30 a.m. and 5:00 p.m. on Tuesdays through Thursdays and between 8:30 a.m. and 12:00 noon on Fridays, Central Time. The stock information center will be closed on weekends and bank holidays. Sincerely, David J. Warnemunde President and Chief Executive Officer The shares of common stock being offered are not deposits or savings accounts and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency.An investment in the shares of common stock is subject to investment risks, including possible loss of the principal invested. This is not an offer to sell or a solicitation of an offer to buy common stock. The offer is made only by the prospectus. PROXY VOTE REMINDER PLEASE VOTE TODAY! Madison County Bank and Madison County Holding Company, MHC greatly values your opinion & support. Your Board of Directors unanimously recommends a vote “FOR” the Plan of Conversion and
